[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________           FILED
                                                    U.S. COURT OF APPEALS
                                 No. 10-12303         ELEVENTH CIRCUIT
                             Non-Argument Calendar        MAY 31, 2011
                           ________________________        JOHN LEY
                                                            CLERK
                    D.C. Docket No. 4:04-cv-00562-CLS-HGD

WENDELL F. GILLEY,
an individual and as class representative,

                                                              Plaintiff-Appellant,

                                       versus

MONSANTO COMPANY INC.,
a corporation,
MONSANTO COMPANY SALARIED EMPLOYEES' PENSION PLAN,
EMPLOYEE BENEFITS PLAN COMMITTEE,
PHARMACIA CORPORATION,
a corporation,
MONSANTO COMPANY EMPLOYEE BENEFITS EXECUTIVE
COMMITTEE,

                                                           Defendants-Appellees.
                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                                  (May 31, 2011)
Before TJOFLAT, CARNES and BLACK, Circuit Judges.

PER CURIAM:

      Following two previous appeals to this Court,1 Wendell F. Gilley appeals

the district court’s denial of his motions for relief from judgment under Fed. R.

Civ. P. 60(b) and (d) and for attorneys’ fees. In his third appeal, Gilley argues the

district court abused its discretion by denying his motion for relief from judgment

under Rule 60(b)(3), (4), (5), and (6) and under Rule 60(d)(3). Gilley also claims

the district court abused its discretion by denying his request for attorneys’ fees and

costs. After review, we affirm.2

                                               I.

      Gilley contends the district court should have granted relief because the

defendants schemed to usurp the court’s jurisdiction to deprive Gilley and others of

their vested rights to a pension governed by the Employee Retirement and Income

Security Act of 1974 (ERISA), 29 U.S.C. § 1001, et seq.




       1
         See Gilley v. Monsanto Co., 490 F.3d 848 (11th Cir. 2007); Gilley v. Monsanto Co.,
309 F. App’x 362 (11th Cir. 2009).
       2
          We review for abuse of discretion the district court’s denial of a Rule 60(b) motion.
Big Top Koolers, Inc. v. Circus-Man Snacks, Inc., 528 F.3d 839, 842 (11th Cir. 2008). However,
we review de novo a district court’s ruling on a Rule 60(b)(4) motion because the question of the
validity of a judgment is a legal one. Burke v. Smith, 252 F.3d 1260, 1263 (11th Cir. 2001).

                                               2
          Rule 60(b) allows a party to request relief from a final judgment. The

appellant must “demonstrate a justification so compelling that the court was

required to vacate its order.” Cavaliere v. Allstate Ins. Co., 996 F.2d 1111, 1115

(11th Cir. 1993). In relevant part, Rule 60(b) provides the following grounds for

relief:

          (3)    fraud . . . , misrepresentation, or misconduct by an opposing
                 party;
          (4)    the judgment is void;
          (5)    the judgment has been satisfied, released, or discharged; it is
                 based on an earlier judgment that has been reversed or vacated;
                 or applying it prospectively is no longer equitable; or
          (6)    any other reason that justifies relief.

Fed. R. Civ. P. 60(b). Rule 60(d), a savings clause, provides that Rule 60 does not

limit the court’s power to set aside a judgment for fraud on the court. Fed. R. Civ.

P. 60(d)(3).

          Rule 60(c) requires that a Rule 60(b) motion “be made within a reasonable

time—and for reasons (1), (2), and (3) no more than a year after the entry of the

judgment . . . .” Fed. R. Civ. P. 60(c)(1). Nevertheless, an independent action for

“fraud on the court” under Rule 60(d) may be brought at any time. Rozier v. Ford

Motor Co., 573 F.2d 1332, 1337-38 (5th Cir. 1978).

          The district court did not abuse its discretion by denying Gilley’s motion for

relief from judgment. To the extent Gilley sought relief under Rule 60(b)(3), his

                                             3
motion was untimely because it was filed more than a year after the district court’s

order dismissing the action. Fed. R. Civ. P. 60(c)(1). Furthermore, Gilley’s

allegations of fraud were merely a rehash of arguments previously considered and

rejected by both this Court and the district court. Relief under Rule 60(b)(4) was

not appropriate because Gilley identified no jurisdictional or other defect that

would render the judgment void. Relief under Rule 60(b)(5) was likewise

inappropriate because the district court’s judgment dismissing the action for lack of

standing has not been satisfied, released, discharged, reversed, or vacated.

Moreover, the district court’s order was final, permanent, and had no prospective

effect within the meaning of Rule 60(b)(5). See Gibbs v. Maxwell House, Div. of

Gen. Foods Corp., 738 F.2d 1153, 1156 (11th Cir. 1984) (“That [the] plaintiff

remains bound by the dismissal is not a ‘prospective effect’ within the meaning of

rule 60(b)(5) any more than if plaintiff were continuing to feel the effects of a

money judgment against him.”). Finally, Gilley failed to identify an “exceptional

circumstance” warranting relief under Rule 60(b)(6). See Cavaliere, 996 F.2d at

1115 (noting relief under Rule 60(b)(6) is an “extraordinary remedy which may be

invoked only upon a showing of exceptional circumstances”).

      Additionally, the record fails to reveal any evidence of fraud on the court.

Gilley’s evidence of “fraud” stems entirely from a purported scheme among the

                                           4
defendants to deny pension benefits to former employees. Gilley offers only a

rehash of previously rejected arguments. Furthermore, in relying on a conflict of

interest and “bias” among the defendants, Gilley fails to identify any improper

misconduct designed to influence the decision of a court. See Travelers Indem. Co.

v. Gore, 761 F.2d 1549, 1551 (11th Cir. 1985) (stating fraud between the parties is

not fraud on the court). Accordingly, the district court did not abuse its discretion

by denying relief under Rule 60(d)(3).

                                               II.

      Gilley also argues the district court erred by denying his request for

attorneys’ fees and costs.3 Although Gilley asserted in the district court that he was

entitled to fees and costs under 28 U.S.C. § 1927 and Rule 11, Gilley argues on

appeal only that he was entitled to fees and costs under ERISA and the court’s

inherent authority to sanction a party. Because Gilley failed to seek fees or costs

under ERISA or under the district court’s inherent authority before the district

court, we decline to address these issues. See Access Now, Inc. v. Southwest

Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004) (stating this Court will not

consider an issue not raised before the district court).


       3
         Throughout Gilley’s brief, his counsel refers to herself as “Plaintiff’s Representative”
and seeks relief on her own account by including herself as a party to the appeal. Counsel cites
no authority for granting relief to her personally, and we decline to do so.

                                                5
AFFIRMED.




            6